

115 HR 3237 IH: To require the Secretary of State to withhold certain assistance for Honduras until the President certifies to Congress that the Government of Honduras has settled all known commercial disputes with United States citizens.
U.S. House of Representatives
2017-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3237IN THE HOUSE OF REPRESENTATIVESJuly 13, 2017Mr. Rohrabacher introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo require the Secretary of State to withhold certain assistance for Honduras until the President
			 certifies to Congress that the Government of Honduras has settled all
			 known commercial disputes with United States citizens.
	
		1.Limitation on assistance to Honduras
 (a)In generalOf the amounts made available to the Secretary of State for assistance for Honduras for fiscal year 2017, $50,000,000 may not be obligated or expended by the Secretary until the date on which the President certifies to Congress that the Government of Honduras has settled all commercial disputes with United States citizens that were filed before the date of enactment of this Act, including disputes relating to the confiscation of real property.
 (b)Commercial dispute; confiscation of real propertyFor purposes of subsection (a), the terms commercial dispute and confiscation of real property have the meanings given those terms for purposes of the certification required under section 7045(a)(4)(B)(xii) of the Consolidated Appropriations Act, 2017 (Public Law 115–31).
			